Exhibit 10.44

MILLER PETROLEUM 2011
EQUITY COMPENSATION PLAN

 

 

1.

Purpose.

          1.1     Purpose. The purpose of the Miller Petroleum 2011 Equity
Compensation Plan is to enable the Company to offer to its employees, officers,
directors and consultants whose past, present and/or potential contributions to
the Company and its Subsidiaries have been, are or will be important to the
success of the Company, an opportunity to acquire a proprietary interest in the
Company, and to enable the Company to attract, retain, motivate and reward such
persons in order to promote the success of the Company. The types of incentive
Awards that may be provided under the Plan will enable the Company to respond to
changes in compensation practices, tax laws, accounting regulations and the size
and diversity of its businesses.

 

 

2.

Definitions.

          2.1     Definitions. For purposes of the Plan, the following terms
shall be defined as set forth below:

                    (a) “Agreement” means the agreement between the Company and
the Holder setting forth the terms and conditions of an Award under the Plan.
Agreements shall be in the form(s) attached hereto.

                    (b) “Award” means Stock Options, Restricted Stock and/or
Other Stock-Based Awards awarded under the Plan, and cash-based incentive
awards.

                    (c) “Board” means the Board of Directors of the Company.

                    (d) “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

                    (e) “Committee” means the Compensation Committee of the
Board or any other committee of the Board that the Board may designate to
administer the Plan or any portion thereof. If no Committee is so designated,
then all references in this Plan to “Committee” shall mean the Board.

                    (f) “Common Stock” means the common stock of the Company,
$0.0001 par value per share.

                    (g) “Company” means Miller Petroleum, Inc., a corporation
organized under the laws of the State of Tennessee.

                    (h) “Disability” means physical or mental impairment as
determined under procedures established by the Committee for purposes of the
Plan.

                    (i) “Effective Date” means the date set forth in Section
12.1, below.

                    (j) “Fair Market Value,” unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, means, as
of any given date: (i) if the Common Stock is listed on a national securities
exchange (including any Nasdaq stock market

1

--------------------------------------------------------------------------------



reporting last trade and closing price information), the closing price of the
Common Stock in the principal trading market for the Common Stock on such date,
as reported by the exchange (or on the last preceding trading date if such
security was not traded on such date); (ii) if the Common Stock is not listed on
a national securities exchange, but is traded in the over-the-counter market,
the closing bid price for the Common Stock on such date, as reported by the
NASDAQ Global Market or similar publisher of such quotations; and (iii) if the
fair market value of the Common Stock cannot be determined pursuant to clause
(i) or (ii) above, such price as the Committee shall determine, in good faith.

                    (k) “Holder” means a person who has received an Award under
the Plan.

                    (l) “Incentive Stock Option” means any Stock Option intended
to be and designated as an “incentive stock option” within the meaning of
Section 422 of the Code.

                    (m) “Nonqualified Stock Option” means any Stock Option that
is not an Incentive Stock Option.

                    (n) “Normal Retirement” means retirement from active
employment with the Company or any Subsidiary, other than for Cause or due to
death or disability, of a Holder who; (i) has reached the age of 65; (ii) has
reached the age of 62 and has completed 5 years of service with the Company; or
(iii) has reached the age of 60 and has completed 10 years of service with the
Company.

                    (o) “Other Stock-Based Award” means an Award under Section
9, below, that is valued in whole or in part by reference to, or is otherwise
based upon, Common Stock.

                    (p) “Parent” means any present or future “parent
corporation” of the Company, as such term is defined in Section 424(e) of the
Code.

                    (q) “Plan” means the Miller Petroleum, Inc. 2011 Equity
Compensation Plan, as hereinafter amended from time to time.

                    (r) “Repurchase Value” shall mean the Fair Market Value in
the event the Award to be repurchased under Section 10.2 is comprised of shares
of Common Stock, and shall mean the difference between Fair Market Value and the
Exercise Price (if lower than Fair Market Value) in the event the Award is a
Stock Option or Stock Appreciation Right; in each case, multiplied by the number
of shares subject to the Award.

                    (s) “Restricted Stock” means Common Stock, received under an
Award made pursuant to Section 8, below that is subject to restrictions under
said Section 8.

                    (t) “SAR Value” means the excess of the Fair Market Value
(on the exercise date) over the base price of the Stock Appreciation Right,
multiplied by the number of shares for which the Stock Appreciation Right is
exercised.

                    (u) “Stock Appreciation Right” means the right to receive
from the Company, upon exercise of the Award without a cash payment to the
Company, a number of shares of Common Stock equal to the SAR Value divided by
the Fair Market Value (on the exercise date) or the SAR Value in cash (if cash
settlement is authorized in the Award Agreement).

2

--------------------------------------------------------------------------------



                    (v) “Stock Option” or “Option” means any option to purchase
shares of Common Stock that is granted pursuant to the Plan.

                    (w) “Subsidiary” means any present or future “subsidiary
corporation” of the Company, as such term is defined in Section 424(f) of the
Code.

 

 

3.

Administration.

          3.1     Committee Membership. The Plan shall be administered by the
Committee, the Board or a committee designated by the Board. Committee members
shall serve for such term as the Board may in each case determine, and shall be
subject to removal at any time by the Board. The Committee members, to the
extent deemed to be appropriate by the Board, shall be “non-employee directors”
as defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934,
as amended (“Exchange Act”), and “outside directors” within the meaning of
Section 162(m) of the Code. No action of the Committee shall be deemed void or
beyond the authority of the Committee solely because a member or members of the
Committee failed to meet a qualification requirement at the time such action was
taken or authorized. The Committee shall conduct itself in conformance with the
provisions of the Compensation Committee Charter. The Committee may act through
a sub-committee designated by the Committee.

          3.2     Powers of Committee. The Committee shall have the authority
and responsibility to approve and/or to recommend to the Board for approval
Awards for Board members, executive officers, non-executive employees and
consultants of the Company, pursuant to the terms of the Plan: (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Other
Stock-Based Awards and (v) cash incentive awards. For purposes of illustration
and not of limitation, the Committee shall have the authority (subject to the
express provisions of this Plan):

                    (a) to select the officers, employees, directors and
consultants of the Company or any Subsidiary to whom Stock Options, Stock
Appreciation Rights, Restricted Stock, and/or Other Stock-Based Awards may from
time to time be awarded hereunder.

                    (b) to determine the terms and conditions, not inconsistent
with the terms of the Plan or requisite Board approval, of any Award granted
hereunder including, but not limited to, number of shares, share exercise price
or types of consideration paid upon exercise of Stock Options and the purchase
price of Common Stock awarded under the Plan (including without limitation by a
Holder’s conversion of deferred salary or other indebtedness of the Company to
the Holder), such as other securities of the Company or other property, any
restrictions or limitations, and any vesting, exchange, surrender, cancellation,
acceleration, termination, exercise or forfeiture provisions, as the Committee
shall determine;

                    (c) to determine any specified performance goals or such
other factors or criteria which need to be attained for the vesting of an Award
granted hereunder;

                    (d) to determine the terms and conditions under which Awards
granted hereunder are to operate on a tandem basis and/or in conjunction with or
apart from other equity awarded under this Plan and cash Awards made by the
Company or any Subsidiary outside of this Plan; and

                    (e) to determine the extent and circumstances under which
Common Stock and other amounts payable with respect to an Award hereunder shall
be deferred that may be either automatic or at the election of the Holder; and

3

--------------------------------------------------------------------------------



          3.3     Interpretation of Plan.

                    (a) Committee Authority. Subject to Section 11, below, the
Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and to determine the form and
substance of all Agreements relating thereto), and to otherwise supervise the
administration of the Plan. Subject to Section 11, below, all decisions made by
the Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion, subject to Board authorization if indicated, and
shall be final and binding upon all persons, including the Company, its
Subsidiaries and Holders.

                    (b) Incentive Stock Options. Anything in the Plan to the
contrary notwithstanding, no term or provision of the Plan relating to Incentive
Stock Options (including but limited to Stock Appreciation rights granted in
conjunction with an Incentive Stock Option) or any Agreement providing for
Incentive Stock Options shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be so exercised, so as to
disqualify the Plan under Section 422 of the Code, or, without the consent of
the Holder(s) affected, to disqualify any Incentive Stock Option under such
Section 422.

 

 

4.

Stock Subject to Plan.

          4.1     Number of Shares. The total number of shares of Common Stock
reserved and available for delivery under the Plan shall be eight million, two
hundred fifty thousand (8,250,000) shares. Shares of Common Stock under the Plan
may consist, in whole or in part, of authorized and unissued shares or treasury
shares. Shares shall be counted against those reserved to the extent such shares
have been delivered and are no longer subject to a risk of forfeiture, provided
that, in the case of an Option or Stock Appreciation Right, upon exercise for
shares the gross number of shares underlying the Award shall be deemed delivered
to the Holder. Accordingly, (i) to the extent that an Award, in whole or in
part, is canceled, expired, forfeited, settled in cash or otherwise terminated
without delivery of shares to the Participant, the shares retained by or
returned to the Company will be deemed not to have been delivered under the Plan
but will be deemed to remain available under the Plan; and (ii) shares that are
withheld from an Award other than an Option or Stock Appreciation Right in
payment of the exercise price or taxes relating to such Award shall be deemed to
constitute shares not delivered and will be deemed to remain available under the
Plan. The Committee may determine that Awards may be outstanding that relate to
more shares than the aggregate remaining available under the Plan so long as
Awards will not in fact result in delivery and vesting of shares in excess of
the number then available under the Plan.

          4.2     Adjustment Upon Changes in Capitalization, Etc. In the event
of any dividend (other than a cash dividend) payable on shares of Common Stock,
stock split, reverse stock split, combination or exchange of shares, or other
similar event (not addressed in Section 4.3, below) occurring after the grant of
an Award, which results in a change in the shares of Common Stock of the Company
as a whole, (i) the number of shares issuable in connection with any such Award,
the purchase price thereof, if any, any performance terms relating to share
price or per share performance, and other affected terms shall be
proportionately adjusted to reflect the occurrence of any such event and (ii)
the aggregate number of shares reserved for issuance under Section 4.1 and the
applicable per-person limits under Section 5.2 shall be proportionately adjusted
by Committee if it determines that such adjustments are necessary or
appropriate. In

4

--------------------------------------------------------------------------------



furtherance of the foregoing, any Award shall be adjusted upon occurrence of an
“equity restructuring” as defined in Financial Accounting Standards Board (FASB)
Accounting Standards Codification 718 (“FASB ASC Topic 718”) , in order to
preserve without enlarging the rights of participants hereunder. Any adjustment
required by this Section 4.2 shall be made by the Committee, in good faith,
subject to Board authorization if indicated, whose determination will be final,
binding and conclusive.

          4.3     Certain Mergers and Similar Transactions. In the event of (a)
a dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the shareholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Awardees), (c) a merger in which the Company is the surviving corporation but
after which the shareholders of the Company immediately prior to such merger
(other than any shareholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Awardees. In the alternative, the successor
corporation may substitute equivalent Awards or provide substantially similar
consideration to Awardees as was provided to shareholders (after taking into
account the existing provisions of the Awards). The successor corporation may
also issue, in place of outstanding Shares of the Company held by the Holder,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Holder. In the event such successor
corporation (if any) refuses or otherwise declines to assume or substitute
Awards, as provided above, (i) the vesting of any or all Awards granted pursuant
to this Plan will accelerate immediately prior to the effective date of a
transaction described in this Section 4.3 and (ii) any or all Options or Stock
Appreciation Rights granted pursuant to this Plan will become exercisable in
full prior to the consummation of such event at such time and on such conditions
as the Committee determines. If such Options or Stock Appreciation Rights are
not exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee. The Committee may
provide, in a Holder’s Agreement, for rights relating to transactions referenced
in this Section 4.3 different from the terms of this Section 4.3. Subject to any
greater rights granted to Awardees under the foregoing provisions of this
Section 4.3 or any Agreement, in the event of the occurrence of any transaction
described in this Section 4.3, any outstanding Awards will be treated as
provided in the applicable agreement or plan of merger, consolidation,
dissolution, liquidation, or sale of assets.

 

 

5.

Eligibility; Per-Person Limitations.

          5.1     Awards may be made or granted to employees, officers,
directors and consultants who are deemed to have rendered or to be able to
render significant services to the Company or its Subsidiaries and who are
deemed to have contributed or to have the potential to contribute to the success
of the Company. No Incentive Stock Option shall be granted to any person who is
not an employee of the Company or a Subsidiary at the time of grant.
Notwithstanding anything to the contrary contained in the Plan, Awards covered
or to be covered under a registration statement on Form S-8 may be made under
the Plan only if (a) they are made to natural persons, (b) who provide bona fide
services to the Company or its Subsidiaries, and (c) the services are

5

--------------------------------------------------------------------------------



not in connection with the offer and sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.

          5.2     Per-Person Award Limitations. In each fiscal year during any
part of which the Plan is in effect, an eligible person may be granted Awards in
the aggregate relating to up to his or her Annual Limit. A participant’s Annual
Limit, in any fiscal year during any part of which the participant is then
eligible under the Plan, shall equal 3.0 million shares plus the amount of the
participant’s unused Annual Limit relating to Stock-denominated Awards as of the
close of the previous fiscal year, subject to adjustment as provided in Section
4.2. In the case of a cash-denominated Award for which the limitation set forth
in the preceding sentence would not operate as an effective limitation
satisfying Treasury Regulation § 1.162-27(e)(4) (including a cash
performance-based Award under Section 9), an eligible person may not be granted
Awards authorizing the earning during any fiscal year of an amount that exceeds
the participant’s Annual Limit, which for this purpose shall equal $6 million
plus the amount of the participant’s unused cash Annual Limit as of the close of
the previous year (this limitation is separate and not affected by the number of
Awards granted during such calendar year subject to the limitation in the
preceding sentence). For this purpose, (i) “earning” means satisfying
performance conditions so that an amount becomes payable, without regard to
whether it is to be paid currently or on a deferred basis or continues to be
subject to any service requirement or other non-performance condition, and (ii)
a participant’s Annual Limit is used to the extent a number of shares or cash
amount may be potentially earned or paid under an Award, regardless of whether
such shares or amount in fact are earned or paid.

 

 

6.

Stock Options.

          6.1     Grant and Exercise. Stock Options granted under the Plan may
be of two types: (i) Incentive Stock Options and (ii) Nonqualified Stock
Options. Any Stock Option granted under the Plan shall contain such terms, not
inconsistent with this Plan, or with respect to Incentive Stock Options, not
inconsistent with the Plan and the Code, as the Committee may from time to time
approve. The Committee shall have the authority to grant Incentive Stock Options
or Non-qualified Stock Options, or both types of Stock Options, which may be
granted alone or in addition to other Awards granted under the Plan. To the
extent that any Stock Option intended to qualify as an Incentive Stock Option
does not so qualify, it shall constitute a separate Nonqualified Stock Option.

          6.2     Terms and Conditions. Stock Options granted under the Plan
shall be subject to the following terms and conditions:

                    (a) Option Term. The term of each Stock Option shall be
fixed by the Committee; provided, however, that a Stock Option may only be
exercised within ten years after the date of grant (or five years in the case of
an Incentive Stock Option granted to an optionee who, at the time of grant, owns
Common Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company (“10% Shareholder”)).

                    (b) Exercise Price. The exercise price per share of Common
Stock purchasable under a Stock Option shall be determined by the Committee at
the time of grant and may not be less than 100% of the Fair Market Value on the
day of grant; provided, however, that the exercise price of an Incentive Stock
Option granted to a 10% Shareholder shall not be less than 110% of the Fair
Market Value on the date of grant. The foregoing notwithstanding, any Award
resulting from an assumption or granted in substitution for an outstanding award
granted by a company or business acquired by the Company or a subsidiary or
affiliate (including a

6

--------------------------------------------------------------------------------



business combination) shall satisfy this Section 6.2 if the assumption or
substitution preserves without enlarging the in-the-money value of the original
award at the date of the acquisition.

                    (c) Exercisability. Stock Options shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee and as set forth in Section 10, below. If the
Committee provides, in its discretion, that any Stock Option is exercisable only
in installments, i.e., that it vests over time, the Committee may waive such
installment exercise provisions at any time at or after the time of grant in
whole or in part, based upon such factors as the Committee shall determine.

                    (d) Method of Exercise. Subject to whatever installment,
exercise and waiting period provisions are applicable in a particular case;
Stock Options may be exercised in whole or in part at any time during the term
of the Option, by giving written notice of exercise to the Company specifying
the number of shares of Common Stock to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, which shall be in cash or,
if provided in the Agreement or otherwise then permitted by the Committee,
either in shares of Common Stock or partly in cash and partly in such Common
Stock, which may include withholding of shares deliverable upon exercise of the
Option and may include broker-assisted “cashless exercise” arrangements to the
extent permitted by applicable law, or such other means which the Committee
determines are consistent with the Plan’s purpose and applicable law. Cash
payments shall be made by wire transfer, certified or bank check or personal
check, in each case payable to the order of the Company; provided, however, that
the Company shall not be required to deliver certificates for shares of Common
Stock with respect to which an Option is exercised until the Company has
confirmed the receipt of good and available funds in payment of the purchase
price thereof. Payments in the form of Common Stock shall be valued at the Fair
Market Value on the date prior to the date of exercise. A Holder shall have none
of the rights of a Shareholder with respect to the shares subject to the Option
until such shares shall be transferred to the Holder upon the exercise of the
Option.

                    (e) Transferability. Except as may be set forth in the
Agreement, no Stock Option shall be transferable by the Holder other than by
will or by the laws of descent and distribution, and all Stock Options shall be
exercisable, during the Holder’s lifetime, only by the Holder (or, to the extent
of legal incapacity or incompetency, the Holder’s guardian or legal
representative).

                    (f) Termination by Reason of Death. If a Holder’s employment
by the Company or a Subsidiary terminates by reason of death, any Stock Option
held by such Holder, unless otherwise determined by the Committee and set forth
in the Agreement, shall thereupon automatically terminate, except that the
portion of such Stock Option that has vested on the date of death may thereafter
be exercised by the legal representative of the estate or by the legatee of the
Holder under the will of the Holder, for a period of one year (or such other
greater or lesser period as the Committee may specify at grant) from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.

                    (g) Termination by Reason of Disability. f a Holder’s
employment by the Company or any Subsidiary terminates by reason of Disability,
any Stock Option held by such Holder, unless otherwise determined by the
Committee and set forth in the Agreement, shall thereupon automatically
terminate, except that the portion of such Stock Option that has vested on the
date of termination may thereafter be exercised by the Holder for a period of
one year (or such other greater or lesser period as the Committee may specify)
from the date of such

7

--------------------------------------------------------------------------------



termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter.

                    (h) Other Termination. Subject to the provisions of Section
13, below, and unless otherwise determined by the Committee and set forth in the
Agreement, if a Holder is an employee of the Company or a Subsidiary at the time
of grant and if such Holder’s employment by the Company or any Subsidiary
terminates for any reason other than death or Disability, the Stock Option shall
thereupon automatically terminate, except that if the Holder’s employment is
terminated by the Company or a Subsidiary without cause or due to Normal
Retirement, then the portion of such Stock Option that has vested on the date of
termination of employment may be exercised for the lesser of six months after
termination of employment or the balance of such Stock Option’s term.

                    (i) Additional Incentive Stock Option Limitation. In the
case of an Incentive Stock Option, the aggregate Fair Market Value (on the date
of grant of the Option) with respect to which Incentive Stock Options become
exercisable for the first time by a Holder during any calendar year (under all
such plans of the Company and its Parent and Subsidiary) shall not exceed
$100,000.

                    (j) Buyout and Settlement Provisions. The Committee may at
any time offer to repurchase a Stock Option previously granted, based upon such
terms and conditions as the Committee shall establish and communicate to the
Holder at the time that such offer is made.

 

 

7.

Stock Appreciation Rights.

          7.1     Grant and Exercise. The Committee, may grant Stock
Appreciation Rights to participants.

          7.2     Terms and Conditions. Stock Appreciation Rights shall be
subject to the following terms and conditions:

                    (a) Exercisability. Stock Appreciation Rights shall be
exercisable as shall be determined by the Committee and set forth in the
Agreement, subject to the limitations, if any, imposed by the Code, with respect
to Stock Appreciation Rights granted in tandem with Incentive Stock Options.

                    (b) Term. The term of each Stock Appreciation Right shall be
fixed by the Committee; provided, however, that a Stock Appreciation Right may
only be exercised within 10 years of the date of grant (or five years in the
case of a Stock Appreciation Right related to an Incentive Stock Option granted
to a 10% Shareholder).

                    (c) Method of Exercise. Stock Appreciation Rights shall be
exercisable upon such terms and conditions as shall be determined by the
Committee and set forth in the Agreement (including, in the case of a Stock
Appreciation Right in tandem with a Stock Option, by surrendering the applicable
portion of the related Stock Option). Upon such exercise, the Holder shall be
entitled to receive the SAR Value in the form of shares of Common Stock equal to
the SAR Value divided by the Fair Market Value on the date the Stock
Appreciation Right is exercised or in cash (if cash payment is authorized in the
applicable Agreement).

 

 

8.

Restricted Stock.

8

--------------------------------------------------------------------------------



          8.1     Grant. Shares of Restricted Stock may be awarded either alone
or in addition to other Awards granted under the Plan. The Committee shall
determine the eligible persons to whom, and the time or times at which, grants
of Restricted Stock will be awarded, the number of shares to be awarded, the
price (if any) to be paid by the Holder, the time or times within which such
Awards may be subject to forfeiture (“Restriction Period”), the vesting schedule
and rights to acceleration thereof, and all other terms and conditions of the
Awards.

          8.2     Terms and Conditions. Each Restricted Stock Award shall be
subject to the following terms and conditions:

                    (a) Certificates. Restricted Stock, when issued, will be
represented by a stock certificate or certificates registered in the name of the
Holder to whom such Restricted Stock shall have been awarded. During the
Restriction Period, certificates representing the Restricted Stock and any
securities constituting Retained Distributions (as defined below) shall bear a
legend to the effect that ownership of the Restricted Stock (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
Agreement. Such certificates shall be deposited by the Holder with the Company,
together with stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock and any securities constituting Retained Distributions that
shall be forfeited or that shall not become vested in accordance with the Plan
and the Agreement.

                    (b) Rights of Holder. Restricted Stock shall constitute
issued and outstanding shares of Common Stock for all corporate purposes. The
Holder will have the right to vote such Restricted Stock, to receive and retain
all regular cash dividends and other cash equivalent distributions as the Board
may in its sole discretion designate, pay or distribute on such Restricted Stock
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to such Restricted Stock, with the exceptions that (i) the
Holder will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Stock until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled; (ii) the Company will retain custody of the stock
certificate or certificates representing the Restricted Stock during the
Restriction Period; (iii) other than regular cash dividends and other cash
equivalent distributions as the Board may in its sole discretion designate, pay
or distribute, the Company will retain custody of all distributions (“Retained
Distributions”) made or declared with respect to the Restricted Stock (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Stock) until such time, if ever,
as the Restricted Stock with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested and with respect to
which the Restriction Period shall have expired; (iv) a breach of any of the
restrictions, terms or conditions contained in this Plan or the Agreement or
otherwise established by the Committee with respect to any Restricted Stock or
Retained Distributions will cause a forfeiture of such Restricted Stock and any
Retained Distributions with respect thereto.

                    (c) Vesting; Forfeiture. Upon the expiration of the
Restriction Period with respect to each Award of Restricted Stock and the
satisfaction of any other applicable restrictions, terms and conditions (i) all
or part of such Restricted Stock shall become vested in accordance with the
terms of the Agreement, subject to Section 10, below, and (ii) any Retained
Distributions with respect to such Restricted Stock shall become vested to the
extent that the Restricted Stock related thereto shall have become vested,
subject to Section 10, below. Any such Restricted Stock and Retained
Distributions that do not vest shall be forfeited to the

9

--------------------------------------------------------------------------------



Company and the Holder shall not thereafter have any rights with respect to such
Restricted Stock and Retained Distributions that shall have been so forfeited.

 

 

9.

Other Stock-Based Awards; Performance-Based Awards.

          9.1     Other Stock-Based Awards. Other Stock-Based Awards may be
awarded, subject to limitations under applicable law, that are denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, shares of Common Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation,
purchase rights, shares of Common Stock awarded which are not subject to any
restrictions or conditions, or other rights convertible into shares of Common
Stock and Awards valued by reference to the value of securities of or the
performance of specified Subsidiaries. Without limiting the scope of the
foregoing, an Other Stock-Based Award may be granted in the form of Restricted
Stock Units. Other Stock-Based Awards may be awarded either alone or in addition
to or in tandem with any other Awards under this Plan or any other plan of the
Company. Each other Stock-Based Award shall be subject to such terms and
conditions as may be determined by the Committee.

          9.2     Performance Awards

          (a)     Generally. The Committee is authorized to grant Awards with
performance conditions on the terms and conditions specified in this Section 9.
Such performance-based Awards may be denominated as a cash amount, number of
shares of Stock, or specified number of other Awards (or a combination) which
may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a performance-based Award by conditioning the right
of a participant to exercise the Award or have it settled, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may reserve the right to exercise its discretion to
reduce or increase the amounts payable under any Award subject to performance
conditions; provided, however, that (i) the reservation of discretion shall be
limited as specified in Section 9.2(b) in the case of a performance-based Award
intended to qualify as “performance-based compensation” under Code Section
162(m); and (ii), in the case of any performance-based Award denominated in
shares at the grant date (i.e., an Award which constitutes share-based equity
under FASB ASC Topic 718, no discretion to reduce or increase the amounts
payable shall be reserved unless such reservation of discretion is expressly
stated by the Committee at the time it acts to authorize or approve the grant of
such Performance Award.

          (b)     Performance-Based Awards Granted to Covered Employees. If the
Committee determines that a performance-based Award to be granted to an eligible
employee who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code Section
162(m), the grant, exercise and/or settlement of such performance-based Award
shall be contingent upon achievement of a pre-established performance goal and
other terms set forth in this Section 9.2(b).

          (i)          Performance Goal Generally. The performance goal for such
performance-based Awards shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria,
as specified by the Committee consistent with this Section 9.2(b). The
performance goal shall be objective and shall otherwise meet the requirements of
Code Section 162(m) and regulations thereunder (including Treasury Regulation §
1.162-27 and successor regulations thereto),

10

--------------------------------------------------------------------------------



including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such
performance-based Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such performance-based Awards. Performance goals may differ for
performance-based Awards granted to any one participant or to different
participants.

          (ii)          Business Criteria. One or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries or affiliates or other business units of the Company, shall he used
by the Committee in establishing performance goals for such performance-based
Awards: (1) net sales or revenues; (2) earnings measures, including earnings
from operations, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, or extraordinary or special items; (3) net
income or net income per common share (basic or diluted); (4) return measures,
including return on assets (gross or net), return on investment, return on
capital, or return on equity; (5) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (6) interest expense after taxes; (7) net
economic profit (operating earnings minus a charge for capital) or economic
value created; (8) operating margin or profit margin; (9) shareholder value
creation measures, including stock price or total shareholder return; (10)
dividend payout levels, including as a percentage of net income; (11) expense
targets, working capital targets, or operating efficiency; (12) oil or gas
production, or increases in proven reserves, or other measures of discovery or
recovery of oil, gas and other natural resources; and (13) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, total market
capitalization, agency ratings of financial strength, completion of capital and
borrowing transactions, business retention, new product development, customer
satisfaction, employee satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates or
joint ventures. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. The Committee may specify that performance will be determined before
payment of bonuses, capital charges, non-recurring or extraordinary income or
expense, or other financial and general and administrative expenses for the
performance period.

          (iii)         Performance Period; Timing for Establishing Performance
Goals. Achievement of performance goals in respect of such performance-based
Awards shall be measured over a performance period of up to one year or more
than one year, as specified by the Committee. A performance goal shall be
established not later than the earlier of (A) 90 days after the beginning of any
performance period applicable to such performance-based Award or (B) the time
25% of such performance period has elapsed.

          (iv)          Settlement of performance-based Awards; Other Terms.
Settlement of such performance-based Awards shall be in cash, Stock, other
Awards or other property, in the discretion of the Committee. Subject to Section
9.2(a), the Committee may, in its discretion, increase or reduce the amount of a
settlement otherwise to be made in connection with such performance-based
Awards, but may not exercise discretion to

11

--------------------------------------------------------------------------------



increase any such amount payable to a Covered Employee in respect of a
performance-based Award subject to this Section 9.2(b) to the extent that such
discretion would increase the amount payable above that amount designated as
potentially payable upon achievement of the performance goal intended to qualify
the Award as “performance-based compensation” under Code Section 162(m). Any
settlement which changes the form of payment from that originally specified
shall be implemented in a manner such that the performance-based Award and other
related Awards do not, solely for that reason, fail to qualify as
“performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances (if any) in which such
performance-based Awards shall be paid or forfeited in the event of termination
of employment by the participant or other event (including a change in control)
prior to the end of a performance period or settlement of such performance-based
Awards.

          (c)     Written Determinations. Determinations by the Committee as to
the establishment of performance goals, the amount potentially payable in
respect of performance-based Awards, the level of actual achievement of the
specified performance goals relating to performance-based Awards, and the amount
of any final performance-based Award shall be recorded in writing in the case of
performance-based Awards intended to qualify under Section 162(m). Specifically,
the Committee shall certify in writing, in a manner conforming to applicable
regulations under Section 162(m), prior to settlement of each such Award granted
to a Covered Employee, that the performance objective relating to the
performance-based Award and other material terms of the Award upon which
settlement of the Award was conditioned have been satisfied.

 

 

10.

Accelerated Vesting and Exercisability.

          10.1     Non-Approved Transactions. If any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act), is or becomes the
“beneficial owner” (as referred in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities in one or
more transactions, and the Board does not authorize or otherwise approve such
acquisition, then the vesting periods of any and all Stock Options and other
Awards granted and outstanding under the Plan shall be accelerated and all such
Stock Options and Awards will immediately and entirely vest, and the respective
holders thereof will have the immediate right to purchase and/or receive any and
all Common Stock subject to such Stock Options and Awards on the terms set forth
in this Plan and the respective agreements respecting such Stock Options and
Awards.

          10.2     Approved Transactions. The Committee may, in the event of an
acquisition of substantially all of the Company’s assets or at least 50% of the
combined voting power of the Company’s then outstanding securities in one or
more transactions (including by way of merger or reorganization) which has been
approved by the Company’s Board of Directors, (i) accelerate the vesting of any
and all Stock Options and other Awards granted and outstanding under the Plan,
and (ii) require a Holder of any Award granted under this Plan to relinquish
such Award to the Company upon the tender by the Company to Holder of cash in an
amount equal to the Repurchase Value of such Award.

 

 

11.

Amendment and Termination.

          The Board may amend, suspend or terminate the Plan or the Committee’s
authority to grant Awards under the Plan without the consent of shareholders or
participants; provided, however, that any amendment to the Plan shall be
submitted to the Company’s shareholders for approval not later than the

12

--------------------------------------------------------------------------------



earliest annual meeting for which the record date is after the date of such
Board action if such shareholder approval is required by any federal or state
law or regulation or the rules of the Nasdaq Stock Market or such other stock
exchange on which the Stock may then be listed, and the Board may otherwise, in
its discretion, determine to submit other amendments to the Plan to shareholders
for approval. The Committee is authorized to amend the Plan if its actions are
within the scope of the Committee’s authority under its charter, and subject to
all other requirements that would apply if the amendment were approved by the
Board. The Committee may at any time, and from time to time, amend any
outstanding Award or related Agreement. The foregoing notwithstanding, no action
authorized under this Section 11, including any amendment to the Plan or to an
outstanding Award or Agreement, shall be made that would materially impair the
rights of a Holder without the Holder’s consent.

 

 

12.

Term of Plan.

          12.1   Effective Date. The Plan shall become effective as of December
23, 2010 (the “Effective Date”), subject to the following provisions:

                    (a) to the extent that the Plan authorizes the Award of
Incentive Stock Options, shareholder approval for the Plan shall be obtained
within 12 months of the Effective Date;

                    (b) in the absence of such shareholder approval, Incentive
Stock Options and Restricted Stock may not be awarded under the Plan; and

                    (c) any Award granted before shareholder approval of the
Plan shall be conditioned upon such shareholder approval, and the Holder shall
not receive any shares or other payment with respect to such Award until
shareholders have approved the Plan, and any such Award shall be forfeited if
shareholders have not approved the Plan within one year after the Effective
Date.

          12.2   Termination Date. Unless otherwise terminated by the Board, no
Awards may be granted after the date ten (10) years after the Effective Date,
provided that in other respects the Plan shall remain in effect until all Awards
granted under the Plan are no longer outstanding. Notwithstanding the foregoing,
grants of Incentive Stock Options may be made only during the 10-year period
following the Effective Date.

 

 

13.

General Provisions.

          13.1   Written Agreements. Each Award granted under the Plan shall be
confirmed by, and shall be subject to the terms, of the Agreement executed by
the Company and the Holder. The Committee may terminate any Award made under the
Plan if the Agreement relating thereto is not executed and returned to the
Company within 10 days after the Agreement has been delivered to the Holder for
his or her execution.

          13.2   Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Holder by the Company, nothing contained herein shall
give any such Holder any rights that are greater than those of a general
creditor of the Company.

          13.3   Employees.

                    (a) Engaging in Competition with the Company; Disclosure of
Confidential Information. If a Holder’s employment with the Company or a
Subsidiary is

13

--------------------------------------------------------------------------------



terminated for any reason whatsoever, and within three months after the date
thereof such Holder either (i) accepts employment with any competitor of, or
otherwise engages in competition with, the Company or (ii) discloses to anyone
outside the Company or uses any confidential information or material of the
Company in violation of the Company’s policies or any agreement between the
Holder and the Company, the Committee, in its sole discretion, may require such
Holder to return to the Company the economic value of any Award that was
realized or obtained by such Holder at any time during the period beginning on
that date that is six months prior to the date such Holder’s employment with the
Company is terminated.

                    (b) Termination for Cause. The Committee may, if a Holder’s
employment with the Company or a Subsidiary is terminated for cause, annul any
Award granted under this Plan to such employee and, in such event, the
Committee, in its sole discretion, may require such Holder to return to the
Company the economic value of any Award that was realized or obtained by such
Holder at any time during the period beginning on that date that is six months
prior to the date such Holder’s employment with the Company is terminated.

                    (c) No Right of Employment. Nothing contained in the Plan or
in any Award hereunder shall be deemed to confer upon any Holder who is an
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, nor shall it interfere in any way with the right
of the Company or any Subsidiary to terminate the employment of any Holder who
is an employee at any time.

          13.4.  Investment Representations; Company Policy. The Committee may
require each person acquiring shares of Common Stock pursuant to a Stock Option
or other Award under the Plan to represent to and agree with the Company in
writing that the Holder is acquiring the shares for investment without a view to
distribution thereof. Each person acquiring shares of Common Stock pursuant to a
Stock Option or other Award under the Plan shall be required to abide by all
policies of the Company in effect at the time of such acquisition and thereafter
with respect to the ownership and trading of the Company’s securities.

          13.5  Additional Incentive Arrangements. Nothing contained in the Plan
shall prevent the Board from adopting such other or additional incentive
arrangements as it may deem desirable, including, but not limited to, the
granting of Stock Options and the Awarding of Common Stock and cash otherwise
than under the Plan; and such arrangements may be either generally applicable or
applicable only in specific cases.

          13.6  Withholding Taxes. Not later than the date as of which an amount
must first be included in the gross income of the Holder for Federal income tax
purposes with respect to any Option or other Award under the Plan, the Holder
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any Federal, state and local taxes of any kind
required by law to be withheld or paid with respect to such amount. The
Committee may require or may permit tax withholding or payment obligations may
be settled with Common Stock, including Common Stock that is part of the Award
that gives rise to the withholding requirement. The obligations of the Company
under the Plan shall be conditioned upon such payment or arrangements
satisfactory to the Company for payment of such tax withholding or payment
obligations and the Company or the Holder’s employer (if not the Company) shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Holder from the Company or any
Subsidiary.

          13.7  Governing Law. The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Tennessee.

14

--------------------------------------------------------------------------------



          13.8   Other Benefit Plans. Any Award granted under the Plan shall not
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or any Subsidiary and shall not affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation
(unless required by specific reference in any such other plan to Awards under
this Plan).

          13.9   Non-Transferability. Except as otherwise expressly provided in
the Plan or the Agreement, no right or benefit under the Plan may be alienated,
sold, assigned, hypothecated, pledged, exchanged, transferred, encumbered or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.

          13.10   Applicable Laws. The obligations of the Company with respect
to all Stock Options and Awards under the Plan shall be subject to (i) all
applicable laws, rules and regulations and such approvals by any governmental
agencies as may be required, including, without limitation, the Securities Act
of 1933, as amended, and (ii) the rules and regulations of any securities
exchange on which the Common Stock may be listed.

          13.11   Conflicts. If any of the terms or provisions of the Plan or an
Agreement conflict with the requirements of Section 422 of the Code, then such
terms or provisions shall be deemed inoperative to the extent they so conflict
with such requirements. Additionally, if this Plan or any Agreement does not
contain any provision required to be included herein under Section 422 of the
Code, such provision shall be deemed to be incorporated herein and therein with
the same force and effect as if such provision had been set out at length herein
and therein. If any of the terms or provisions of any Agreement conflict with
any terms or provisions of the Plan, then such terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of the
Plan. Additionally, if any Agreement does not contain any provision required to
be included therein under the Plan, such provision shall be deemed to be
incorporated therein with the same force and effect as if such provision had
been set out at length therein.

          13.12   Non-Registered Stock. The shares of Common Stock to be
distributed under this Plan have not been, as of the Effective Date, registered
under the Securities Act of 1933, as amended, or any applicable state or foreign
securities laws and the Company has no obligation to any Holder to register the
Common Stock or to assist the Holder in obtaining an exemption from the various
registration requirements, or to list the Common Stock on a national securities
exchange or any other trading or quotation system.

15

--------------------------------------------------------------------------------



FORM OF OPTION AWARD AGREEMENT

[NAME AND ADDRESS]

[DATE]

_________________
_________________
_________________

Re:     Stock Option

Dear __________:

          We are pleased to advise you that, on [_______], the Board of
Directors of Miller Petroleum, Inc. authorized the Award to you of an option to
purchase [_______] shares of our common stock, par value $0.0001 per share (the
“Option”), upon the following terms and conditions:

1.       The Option is granted in accordance with and subject to the terms and
conditions of the Company’s 2011 Equity Compensation Plan (the “Plan”).

2.       The Option is [an incentive] [non-qualified] stock option.

3.       The Option is exercisable commencing on [__________] and terminating at
5:00 pm New York time on [__________].

4.       The price at which the Option may be exercised is $[_____] per share.

5.       The Option is non-transferable and may be exercised, in whole or in
part, during the exercise period, only by you, except that upon your death, the
Option may be exercised strictly in accordance with the terms and conditions of
the Plan.

6.        The exercise price and number of shares issuable upon exercise of the
Option (the “Option Shares”) are subject to adjustment in accordance with the
Plan in the event of stock splits, dividends, reorganizations and similar
corporate events.

7.       If, neither the Option nor the Option Shares have been registered under
the Securities Act of 1933, as amended (the “Act”), and the Option Shares may
not be sold, assigned, pledged, transferred or otherwise disposed of absent
registration under the Act or the availability of an applicable exemption from
registration. All certificates evidencing the Option Shares will contain a
legend describing this restriction on resale of the Option Shares. There is no
assurance that there will be a public market into which you may sell the Option
Shares or that you will be able to sell your Option Shares at a profit or at
all.

8.       In order to exercise the Option, you must provide us with written
notice that you are exercising all or a portion of your Option. The written
notice must specify the number of Option Shares that you are exercising your
Option for, and must be accompanied by the exercise price described in paragraph
4, above. Your Option Shares will be issued to you within approximately one week
following our receipt of your exercise notice and cleared funds evidencing the
exercise price.

16

--------------------------------------------------------------------------------



9.       No rights or privileges of a shareholder of the Company are conferred
by reason of the grant of the Option to you. You will have no rights of a
shareholder until you have delivered your exercise notice to us and we have
received the exercise price of the Option in cleared funds.

          You understand that the Plan contains important information about your
Option and your rights with respect to the Option. The Plan includes terms
relating to your right to exercise the Option; important restrictions on your
ability to transfer the Option or Option Shares; provisions relating to
adjustments in the number of Option Shares and the exercise price; and early
termination of the Option following the occurrence of certain events; including
the termination of your relationship with us. By signing below, you acknowledge
your receipt of a copy of the Plan. By acceptance of your Option, you agree to
abide by the terms and conditions of the Plan.

10.     The Option will become effective upon your acknowledgment of the terms
and conditions of this Agreement and your delivery to us of a signed counterpart
of this Agreement.

11.     This Agreement and Plan contain all of the terms and conditions of your
Option and supersedes all prior agreements or understandings relating to your
Option. This Agreement shall be governed by the laws of the State of Tennessee
without regard to the conflicts of law provisions thereof.

12.     This Agreement may not be amended orally.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

AGREED TO AND ACCEPTED THIS

 

 

 

_______ DAY OF __________ 20 ___

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

17

--------------------------------------------------------------------------------